     Case 3:20-cv-00110-LRH-EJY Document 38 Filed 06/23/20 Page 1 of 2


 1   Patrick R. Leverty, Esq.
     Nevada State Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph: (775) 322-6636
 4   Fax: (775) 322-3953
     Attorneys for Defendants O’Mara Law Firm, P.C.
 5   and David O’Mara

 6                               UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   NOETIC SPECIALTY INSURANCE                 )
     COMPANY,                                   )
 9                                              )
                    Plaintiff,                  )
10                                              )         Case No.: 3:20-cv-00110-LRH-EJY
             v.                                 )
11                                              )
     O’MARA LAW FIRM, P.C., a Nevada            )
12   Professional Corporation; DAVID O’MARA, a )          STIPULATION FOR EXTENSION OF
     individual; EDWARD C. WOOLEY and           )         TIME TO RESPOND TO THE
13   JUDITH WOOLEY, individually and as trustee )         COMPLAINT
     of the EDWARD C. WOOLEY and JUDITH )
14                                              )         (FOURTH REQUEST)
     WOOLEY INTERVIVOS REVOCABLE
                                                )
15   TRUST 2000; LARRY J. WILLARD,              )
     individually and as trustee of the LARRY   )
16   JAMES WILLARD TRUST FUND;                  )
     OVERLAND DEVELOPMENT                       )
17   CORPORATION, a California Corporation,     )
                                                )
18                  Defendants.                 )
                                                )
19
            Plaintiff NOETIC SPECIALITY INSURANCE COMPANY, by and through its counsel of
20
     record Sheri Thome, Esq., and Defendants O’MARA LAW FIRM, P.C. and DAVID O’MARA
21
     (collectively “O’MARA”), by and through their counsel of record, Patrick R. Leverty, Esq., stipulate
22
     that O’MARA shall have up to and including Thursday, August 6, 2020, to file a stipulation to
23
     dismiss this action with prejudice.
24
            Counsel for the O’MARA Defendants signed acceptances of service of process on March 3,
25
     2020 (Doc 16 and 17). Accordingly, the O’MARA Defendants response to the Complaint was
26
     originally due on Friday, April 17, 2020.
27

28
                                                      1
     Case 3:20-cv-00110-LRH-EJY Document 38 Filed 06/23/20 Page 2 of 2


 1           First, Plaintiff agreed Defendant O’MARA could have up to and including May 18, 2020, to

 2   respond to the Plaintiff’s Complaint. Second, Plaintiff agreed Defendant O’Mara could have up to

 3   and including June 1, 2020, to respond to the Complaint. Third, Plaintiff agreed Defendant O’Mara

 4   could have up to and including June 22, 2020, to respond to the Complaint.

 5           The parties have settled this case and the underlying case. The release has been reviewed and

 6   approved by all the parties. The parties are gathering signatures. Once the settlement release is fully

 7   executed, the parties will file a stipulation to dismiss this action with prejudice and with each party

 8   bearing their fees and costs. The parties anticipate receiving all signatures in the next few days and

 9   that a stipulation to dismiss will be filed shortly thereafter, but in order to not burden the Court with

10   another request to extend time, hereby request until Thursday, August 6, 2020, to file a stipulation

11   to dismiss.

12           This is the fourth (4th) requested extension.

13   DATED this 22nd day of June, 2020.                      DATED this 22nd day of June, 2020.

14   WILSON, ELSER, MOSKOWITZ,                               LEVERTY & ASSOCIATES LAW CHTD.
     EDELMAN & DICKER LLP
15
      /S/ Sheri Thome                                         /S/ Patrick Leverty
16   Sheri Thome, Esq.                                       Patrick R. Leverty
     300 South Fourth Street, 11th Floor                     832 Willow Street
17   Las Vegas, NV 89101                                     Reno, NV 89502
     Attorneys for Plaintiff Noetic Specialty                Attorneys for Defendants O’Mara Law Firm,
18   Insurance Company                                       P.C. and David O’Mara
19

20                                           IT IS SO ORDERED:

21

22                                           _______________________________________________
                                             UNITED STATES MAGISTRATE JUDGE
23
                                             DATED: June 23, 2020
24

25

26

27

28
                                                        2
